ORDER

PER CURIAM.
Gerald L. Johnson appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for relief from his convictions by a Jackson County jury on one count of the class A felony of murder in the second degree, § 565.021.1(2); one count of the class A felony of robbery in the first degree, § 569.020; the class D felony of leaving the scene of a motor vehicle accident, § 577.060; and the unclassified felony of armed criminal action, § 571.015. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).